Citation Nr: 0722989	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-33 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a right wrist 
disorder.

3.  Entitlement to service connection for a left wrist 
disorder.

4.  Entitlement to service connection for migraine/cluster 
headaches.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from July 1997 to July 2002.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The Board addresses the claims of entitlement to service 
connection for bilateral wrist disorders and migraine/cluster 
headaches in the Remand section of this decision, below, and 
REMANDS these claims to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claim being decided.

2.  A bilateral knee disability characterized as iliotibial 
band syndrome is related to the veteran's active service.


CONCLUSION OF LAW

A bilateral knee disability characterized as iliotibial band 
syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claim being 
decided such that the Board's decision to proceed in 
adjudicating that claim does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The Court further held that notice 
under the VCAA must inform the claimant that, if the RO 
grants his service connection claim, it will then assign such 
an award a disability rating and an effective date.  Id. at 
486.

In this case, the RO provided the veteran VCAA notice on the 
claim being decided by letter dated May 2003, before 
initially deciding that claim in a rating decision dated July 
2003.  The timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The content of such notice considered in conjunction with the 
content of additional VCAA notice letters the RO sent to the 
veteran in September 2004, March 2006 and May 2007 also 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II and Dingess/Hartman.  

In the aforementioned notice letters, the RO acknowledged the 
claim being decided, notified him of the evidence needed to 
substantiate that claim, identified the type of evidence that 
would best do so, informed him of VA's duty to assist, and 
indicated that it was developing his claim pursuant to that 
duty.  The RO also provided the veteran all required 
information on disability ratings and effective dates.  The 
RO identified the evidence it had received in support of the 
veteran's claim and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the veteran's responsibility 
to ensure VA's receipt of all pertinent evidence.  The RO 
advised the veteran to sign the enclosed forms authorizing 
the release of his treatment records if he wished VA to 
secure such records on his behalf.  The RO also advised the 
veteran to send to VA any evidence he had in his possession 
that pertained to his claim.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claim being decided.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to that claim, including 
service medical records and post-service VA treatment 
records.  The RO also conducted medical inquiry in support of 
the claim being decided by affording the veteran a VA 
examination, during which an examiner addressed the presence 
and etiology of the disability at issue in this decision.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant). 

II.  Analysis of Claim

The veteran seeks service connection for a bilateral knee 
disorder.  He asserts that he first damaged his knees and was 
diagnosed with iliotibial band syndrome in service.  He 
further asserts that he still experiences knee problems, 
including pain, swelling, soreness and limitation of motion, 
secondary to the initial damage. 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Service connection may be presumed for certain diseases, 
including arthritis, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, a report of VA examination conducted in May 
2002 establishes that the veteran currently has a bilateral 
knee disability diagnosed as iliotibial band syndrome.  
(Although the examination was conducted two months prior to 
the veteran's discharge from service, it was afforded the 
veteran in support of his appeal.  The Board thus considers 
the report thereof evidence of a current disability.)  The 
question is thus whether this disability is related to the 
veteran's active service.  

As previously indicated, the veteran in this case served on 
active duty from July 1997 to July 2002.  According to his 
service medical records, he expressed bilateral knee 
complaints in early 2002.  An examining medical professional 
attributed these complaints to iliotibial band syndrome.  On 
separation examination conducted in April 2002, another 
examining medical professional diagnosed the same disorder, 
as well as patella femoral syndrome.  

By the veteran's own admission, since discharge, the veteran 
has not sought treatment for bilateral knee complaints.  He 
has, however, continued to experience bilateral knee symptoms 
that he treats by stretching and applying ice.  Given that a 
medical professional first attributed these symptoms to a 
bilateral knee disorder in service and a VA examiner later 
attributed similar symptoms to the same disorder, the Board 
finds that a bilateral knee disability diagnosed as 
iliotibial band syndrome is related to service. 

Based on the foregoing finding, the Board concludes that a 
bilateral knee disability diagnosed as iliotibial band 
syndrome was incurred in service.  The evidence in this case 
supports the claim being decided; such claim must therefore 
be granted.  


ORDER

Service connection for a bilateral knee disability 
characterized as iliotibial band syndrome is granted.


REMAND

The veteran claims entitlement to service connection for 
right and left wrist disorders and migraine/cluster 
headaches.  Additional action is necessary before the Board 
decides these claims.

As previously indicated, the VCAA is applicable to the 
veteran's appeal and, with regard to the claims being 
remanded, VA has not yet satisfied its duty to assist the 
veteran.  Any decision to proceed in adjudicating these 
claims would therefore prejudice the veteran in the 
disposition thereof.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, 
examinations in support of the claims being remanded are 
necessary.  VA afforded the veteran an examination during the 
course of this appeal, but the report of that examination is 
inadequate to decide the claims being remanded.  Therein, a 
VA examiner noted no wrist abnormalities and then diagnosed 
mild arthritis of the wrist.  He did not clarify whether the 
arthritis involved the right or left wrist.  Moreover, he 
ordered x-rays, which did not confirm his diagnosis and, 
thereafter, did not change it to correspond with the x-ray 
results.  Given this fact, it is unclear whether the veteran 
has both right and left wrist disabilities that are related 
to his active service, during which he expressed bilateral 
wrist complaints.  

It is also unclear whether the veteran has headaches that are 
related to his period of active service, either on a direct 
incurrence or aggravation basis.  Again, in his report, the 
VA examiner noted no neurological abnormalities, but then 
diagnosed headaches.  He then intimated that such headaches 
were related to a pre-service head injury.  Further medical 
inquiry is needed regarding this matter.  As the record 
stands, all post-service treatment records in the claims file 
do not mention the veteran's wrists or headaches.  

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for bilateral 
wrist disorders.  Forward the claims file 
to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) note all symptoms associated with 
the veteran's wrists, including, if 
appropriate, joint pain; 

b) diagnose any right and/or left 
wrist disorder shown to exist, 
including, if appropriate, 
arthritis; 

c) if arthritis is diagnosed, 
indicate whether such diagnosis is 
confirmed on x-rays;

d) opine whether any right or left 
wrist disorder is at least as likely 
as not etiologically related to the 
veteran's period of active service, 
including documented in-service 
bilateral wrist complaints; and 

e) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

2.  Also arrange for the veteran to 
undergo a VA examination in support of 
his claim for service connection for 
headaches.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) indicate whether the veteran 
currently has a disorder manifested 
by headaches or any other 
neurological symptom; 

b) opine whether any headache 
disorder or other neurological 
disorder is at least as likely as 
not etiologically related to the 
veteran's period of active service; 

c) if any such disorder preexisted 
service, when the veteran allegedly 
suffered a head injury, opine 
whether it increased in severity 
therein; and 

d) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

3.  Readjudicate the claims being 
remanded based on all of the evidence of 
record.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the claims on appeal.  No action 
is required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


